Opinion issued March 2, 2021




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-21-00018-CV
                             ———————————
                         ELIZABETH V. ORR, Appellant
                                          V.
 METRO NATIONAL CORPORATION AND MEMORIAL CITY MALL,
                     LP, Appellees


                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-15455


                           MEMORANDUM OPINION

      Appellant, Elizabeth V. Orr, representing that she “no longer desires to

prosecute this appeal,” has filed a motion to dismiss the appeal. No other party has

filed a notice of appeal and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

Further, appellant’s motion includes a certificate of conference representing that
appellees, Metro National Corporation and Memorial City Mall, LP, do not oppose

the relief requested in appellant’s motion. See TEX. R. APP. P. 10.3(a)(2).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1); 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.




                                          2